UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6937


MR. DOUGLAS M. ROSEBY,

                Plaintiff – Appellant,

          v.

MR. PAUL E. BUDLOW, et al.,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-00417-AW)


Submitted:   October 7, 2010                 Decided:   October 21, 2010


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Douglas Roseby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Douglas M. Roseby seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint and has

moved to place his appeal in abeyance.         The order he seeks to

challenge was entered by the district court on March 9, 2010.

Roseby   filed   his   notice     of     appeal,   which   was   dated

June 28, 2010, on July 2, 2010.        Even giving Roseby the benefit

of Houston v. Lack, 487 U.S. 266, 276 (1988), his notice of

appeal was untimely filed.      See Fed. R. App. P. 4(a)(1)(A).     In

his notice, however, Roseby indicated that he was unaware of the

district court’s dismissal order until June 21, 2010.            Under

Fed. R. App. P. 4(a)(6), the district court may reopen the time

to file an appeal if: (1) the moving party did not receive

notice of entry of judgment within twenty-one days after entry;

(2) a motion to reopen the appeal period is filed within 180

days of entry of judgment or within fourteen days of receiving

notice from the district court, whichever is earlier; and (3) no

party would be prejudiced.      We remand to the district court so

it may determine whether Roseby is entitled to have his time to

file an appeal reopened under Rule 4(a)(6).           The record, as

supplemented, will then be returned to this court for further

consideration.   We also deny as moot Roseby’s motion to place

his appeal in abeyance.

                                                             REMANDED

                                   2